June 15, 2007


Mr. Robert C. Scruggs
King, LeBlanc & Bland, P.L.L.C.
6363 Woodway, Suite 750
Houston, TX 77057
Ms. Valorie W. Davenport
Davenport Legal Group
440 Louisiana, Suite 1210
Houston, TX 77002

RE:   Case Number:  04-0993
      Court of Appeals Number:  01-03-00157-CV
      Trial Court Number:  1999-61282

Style:      GOODYEAR TIRE AND RUBBER COMPANY
      v.
      PATRICK MAYES

Dear Counsel:

      Today the Supreme Court of Texas delivered  the  enclosed  per  curiam
opinion and judgment in the above-referenced cause.  Pursuant to Texas  Rule
of Appellate Procedure 59.1, after granting  the  petition  for  review  and
without hearing oral argument, the Court  reverses  the  court  of  appeals'
judgment and renders judgment.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Margie        |
|   |Thompson          |
|   |Mr. Charles       |
|   |Bacarisse         |